DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/22 has been entered.

Response to Amendment
3.	The rejection of Claims 1-14 under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2013/0292656 A1) in view of Otsu et al. (JP 2014-152151 A) as set forth in the Final Rejection filed 04/15/19 is NOT withdrawn in view of the Applicant’s amendments.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

6.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2013/0292656 A1) in view of Otsu et al. (JP 2014-152151 A).
	Seo et al. discloses the following organic electroluminescent (EL) device (light-emitting element):

    PNG
    media_image1.png
    471
    551
    media_image1.png
    Greyscale

comprising anode (201), first light-emitting layer (206a) in an organic layer (203), and cathode (202) ([0116]); it is utilized for the construction of a display device comprising color filters and housing ([0177], [0196]; Fig. 9A).  The first light-emitting layer comprises host material comprising a mixture of an electron-transporting material (first organic compound) and an hole-transporting material (second organic compound) which forms an exciplex; the host material is combined with phosphorescent dopant (guest) material that converts triplet excitation energy into light emission (Abstract; [0010]-[0011], [0019], [0121]-[0122]).  The dopant material includes iridium-based phosphorescent complexes ([0122]-[0123]).  There exists overlap between the absorption spectrum of the dopant and the emission spectrum of the exciplex; triplet excitation energy is converted into light emission by the dopant (guest) material ([0098]).  The electron-transporting material includes “π-electron deficient heteroaromatic” such as 2mDBTPDBq-II ([0124]); the hole-transporting material includes “π-electron rich heteroaromatic” compounds such as PCBA1BP (comprising carbazole and amine) ([0125]).  However, Seo et al. does not explicitly disclose energy limitations of the first organic compound, second compound, and guest material as recited by the Applicant.  
	Otsu et al. discloses the following compound:

    PNG
    media_image2.png
    232
    479
    media_image2.png
    Greyscale

(page 29) as (phosphorescent) dopant (guest) material for use in the light-emitting layer of an organic EL device ([0058]); the material has excellent electronic resistance which, when used, results in a display element with high luminous efficiency and long emission lifetimes (Abstract).  It would have been obvious to incorporate the above compound as dopant material to the light-emitting layer of the organic EL device as disclosed by Seo et al.  The motivation is provided by the disclosure of Otsu et al., which teaches its inventive compounds have excellent electronic resistance which, when used, results in a display element with high luminous efficiency and long emission lifetimes.
It is also the position of the Office that the energy limitations as recited by the Applicant would be inherently met through the use of 2mDBTPDBq-II, PCBA1BP, and BD-58.  Evidence is provided by the fact that 2mDBTPDBq-II (first compound) is an electron-transporting material comprising “a π-electron deficient heteroaromatic ring skeleton” (quinoxaline) while PCBA1BP (second compound) comprises an aromatic amine and a carbazole skeleton; both compounds are specifically preferred by the Applicant ([0206]-[0207], [0210]-[0211], [0217], present Specification publication).  Furthermore, notice that BD-58 is also a blue-emitting, phosphorescent iridium-based organometallic complex comprising a triazole skeleton and cyano group in its ligands as preferred by the Applicant ([0130], [0218]-[0220], [0223]-[0225], present Specification publication).

Response to Arguments
7.	The Applicant argues on pages 10-11 that the present application “does not teach that FIrpic is preferable to use it to be combined with any of the good electron-transport materials disclosed in paragraph [0106] or any of the good hole-transport materials described in paragraph [0116] of the specification.”  Applicant's arguments have been fully considered but they are not persuasive.  Notice that BD-58 is a blue-emitting, phosphorescent iridium-based organometallic complex comprising a triazole skeleton and cyano group in its ligands as preferred by the Applicant ([0130], [0218]-[0220], [0223]-[0225], present Specification publication).  Furthermore, contrary to the Applicant’s assertions, the present Specification does indeed suggest the use of iridium-based organometallic complexes, including FIrpic, as “preferable” guest materials (see [0218], [0220] of the present national phase publication).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786